Name: Decision of the EEA Joint Committee No 60/97 of 4 October 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  organisation of transport;  technology and technical regulations;  European construction
 Date Published: 1998-02-05

 5.2.1998 EN Official Journal of the European Communities L 30/30 DECISION OF THE EEA JOINT COMMITTEE No 60/97 of 4 October 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 1/97 (1); Whereas Directive 96/27/EC of the European Parliament and of the Council of 20 May 1996 on the protection of occupants of motor vehicles in the event of a side impact and amending Directive 70/156/EEC (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The following indent shall be added in point 1 (Council Directive 70/156/EEC) of Chapter I of Annex II to the Agreement:  396 L 0027: Directive 96/27/EC of the European Parliament and of the Council of 20 May 1996 (OJ L 169, 8.7.1996, p. 1). 2. The following point shall be inserted after point 45t (Directive 95/28/EC of the European Parliament and of the Council) of Chapter I of Annex II to the Agreement: 45u 396 L 0027: Directive 96/27/EC of the European Parliament and of the Council of 20 May 1996 on the protection of occupants of motor vehicles in the event of a side impact and amending Directive 70/156/EEC (OJ L 169, 8.7.1996, p. 1). Article 2 The texts of Directive 96/27/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 4 October 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 85, 27. 3. 1997, p. 66. (2) OJ L 169, 8. 7. 1996, p. 1.